Citation Nr: 1648152	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  14-23 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected hypertension. 

2.  Entitlement to service connection for bone loss. 

3.  Entitlement to service connection for headaches. 

4.  Entitlement to service connection for a heart condition. 

5.  Entitlement to service connection for prostate cancer. 

6.  Entitlement to service connection for residuals of an appendectomy. 

7.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for depression and, if so, whether service connection is warranted for depression.

8.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus and, if so, whether service connection is warranted for diabetes mellitus. 

9.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for right knee condition and, if so, whether service connection is warranted for a right knee condition

10.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for thyroid cancer post thyroidectomy and, if so, whether service connection is warranted for thyroid cancer post thyroidectomy. 

11.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus. 

12.  Entitlement to a disability rating in excess of 20 percent for degenerative joint disease, right shoulder, status post decompression surgery. 

13.  Entitlement to a disability rating in excess of 10 percent for gastritis. 

14.  Entitlement to a disability rating in excess of 10 percent for hypertension. 


REPRESENTATION

Appellant represented by:	J. Michael Woods


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1960 to June 1963 and from September 1963 to September 1966.  This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2011 and September 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This matter was previously before the Board in January 2016, whereupon it was remanded to the RO, via the Appeals Management Center (AMC) located in Washington, D.C., for further development of the record.  Following the issuance of a September 2016 supplemental statement of the case in which the AMC continued the denial of the claim, the matter was returned to the Board for its adjudication. 

The Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in June 2015.  A transcript of the hearing is associated with the electronic claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Every issue other than entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent medical evidence does not demonstrate that the Veteran's sleep apnea is attributable to any incident of service, to include as secondary to service-connected hypertension. 
CONCLUSION OF LAW

Service connection for sleep apnea is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  Furthermore, as part of the notice, VA must indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will obtain.  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Pursuant to its obligations under the VCAA, VA is required to provide notice to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); 38 C.F.R. § 3.159(b).  

Here, the Veteran was provided with a notice in August 2011 which was fully compliant with 38 C.F.R. § 3.159(b) and the notice requirements set forth in Dingess.  There are no defects of notification in this case requiring additional development or adjudication prior to final Board action on this claim.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The Board has obtained copies of the Veteran's service medical and personnel records as well as post-service treatment records, both from VA and from private providers.  The Veteran has submitted personal statement and was also afforded an opportunity to testify at a hearing before the undersigned VLJ in June 2015.  He has not identified any additionally available evidence for consideration. 
Under Bryant v. Shinseki, 23 Vet. App. 488 (2010), 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in June 2015, the Veteran was assisted by a representative from The American Legion.  That representative pursued a line of questioning directed to elicit the Veteran's contentions regarding his claim.  The representative and the undersigned asked questions regarding the Veteran's history of symptoms of sleep apnea and why he believed those symptoms had worsened since he was last evaluated.  The Veteran's spouse was also given an opportunity to testify regarding the Veteran's symptoms.  The VLJ informed the Veteran that he had an opportunity to submit additional evidence in support of his claim.  There was no pertinent evidence identified by the Veteran or his representative that might have been overlooked or may have substantiated the claim.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Pursuant to the Board's January 2016 remand, the AMC was directed to return the claims file to the November 2015 VA examiner, or another qualified examiner if that individual was not available, for the purpose of providing an opinion regarding the etiology of the sleep apnea, to include a discussion of whether the sleep apnea was aggravated by the service-connected hypertension as well as a discussion of whether the sleep apnea preexisted service.  In addition, the AMC was instructed to have the chosen examiner carry out a new examination if that was deemed necessary.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 14 (1999).

After receiving the matter from the Board, the AMC sent the Veteran's claims file to a qualified VA examiner in June 2016, who issued an addendum opinion.  After reviewing that opinion, the AMC asked for further clarification, and eventually elicited two additional addendums, dated in July 2016 and September 2016 respectively, before being satisfied that it had an opinion that was responsive to all the queries outlined by the Board in the January 2016 remand.  Accordingly, the Board finds that the AMC substantially complied with the Board's remand directives. 

In addition to the June 2016, July 2016, and September 2016 addendum opinions, VA has conducted medical inquiry in the form of VA compensation examinations in August 2011 and in November 2015.  38 U.S.C.A. § 5103A.  As the VA examiners who issued opinions during the pendency of the appeal considered the Veteran's history and provided a rationale for the conclusions reached, the Board finds that each of those opinions are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claim, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to him in developing the facts pertinent to his claim in order to comply with the duty to assist.  

Factual Background and Analysis 

The Veteran asserts that he has sleep apnea that was aggravated beyond its normal course by his service-connected hypertension.  In the alternative, he contends that his sleep apnea existed prior to entering service and that it was aggravated beyond its normal course by his service. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (2015); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury incurred, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

At the outset, the Board rejects the Veteran's alternative theory that the sleep apnea preexisted service and was aggravated beyond its normal course by service.  No sleep apnea was noted on the May 1960 entrance examination.  A review of the Veteran's service treatment records does not reveal any complaints, findings, treatment, or diagnoses relating to sleep apnea.  Under these circumstances, there is no evidence to support a finding that the sleep apnea preexisted service and was aggravated by service, and service connection on this basis must be denied. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

A review of the Veteran's post-service treatment records show that the Veteran was first diagnosed with sleep apnea in March 2011 based on the results of a private sleep study.  Following that diagnosis, the Veteran was prescribed a continuous positive airway pressure (CPAP) machine, which he continues to use to this day.  

The Board notes that the Veteran was first diagnosed with hypertension in June 1965 while in service and that he was granted service connection for hypertension in a May 2004 rating decision. 

The Veteran was afforded a VA examination in August 2011 in connection with his sleep apnea claim.  He reported symptoms of non-productive cough one or several times daily, wheezing weekly with exertion, and dyspnea on mild exertion.  After a review of the claims file, to include the March 2011 sleep study, the examiner opined that it was less likely than not that the Veteran's sleep apnea was aggravated beyond its normal course by his hypertension.  In support thereof, the examiner stated that medical literature did not support a determination that sleep apnea and hypertension caused each other. 

During the June 2015 hearing, the Veteran asserted that he was told that he snored at night by a bunkmate in service.  He then stated that after he was discharged and got married, his wife also began reporting to him that he snored at night as well as "jerking" his body while sleeping.  When asked, the Veteran's wife stated that the Veteran gasped for breath at night and snored constantly while sleeping, and that these symptoms had occurred ever since they were married, which occurred subsequent to the Veteran's discharge. 

The Veteran was afforded a new VA examination in November 2015 for the purpose of providing an opinion as to the etiology of the sleep apnea.  During the examination the Veteran reported that he had sleeping problems while he was in service and that those sleeping difficulties continued after he was discharged.  His only pertinent symptom was persistent daytime hypersomnolence.  After a physical examination and a review of the claims file, the examiner opined that it was less likely than not that the sleep apnea was aggravated beyond its normal course by hypertension or that the sleep apnea was otherwise related to service.  In support thereof, the examiner first noted that although medical literature has noted that sleep apnea is relatively common in people with hypertension, studies have shown that hypertension and sleep apnea can be coexisting.  Furthermore, as to whether the sleep apnea was otherwise related to service, the examiner stated that there was a long lag period between the diagnosis of sleep apnea in 2011 and the Veteran's discharge from service in 1966. 

The Veteran's claims file was evaluated by a new VA examiner in June 2016.  To begin, the examiner found it less likely than not that the sleep apnea was due to active duty service as there was a significant amount of time between the diagnosis of sleep apnea and the Veteran's discharge from service.   The examiner then opined that it was less likely than not that the sleep apnea was aggravated by hypertension, as medical literature showed that the diseases were known to coexist.  The examiner also remarked that sleep apnea has been known to aggravate hypertension, not the other way around.  Finally, with regards to whether the sleep apnea preexisted service, the examiner could find no evidence in the claims file to support this contention. 

The AMC requested that the claims file be returned to the June 2016 examiner in order to have them clarify the rationale espoused in the June 2016 opinion.  Specifically, the examiner was asked to provide more support for the finding that the Veteran's sleep apnea was not otherwise related to service.  After confirming the negative opinion, the examiner noted that there was no evidence of sleep apnea symptoms during service, and there was a long gap between discharge and diagnosis of sleep apnea.  The examiner also commented on the fact that the Veteran report having  trouble sleeping on his August 1966 discharge report of medical history, but the examiner commented that this did not indicate that he had sleep apnea.  Finally, the examiner acknowledged that the Veteran's spouse stated that the Veteran had symptoms of snoring at night during the June 2015 hearing, but found that this did not overcome the fact of the long gap between discharge and diagnosis. 

The AMC sent the Veteran's claim file to a new VA examiner in September 2016 to yet again reevaluate the evidence and provide a new opinion regarding the etiology of the sleep apnea.  That new examiner reaffirmed the opinions of the prior examiner as to all three issues.  In support thereof, the examiner first restated that there was no connection in medical literature between hypertension and sleep apnea, except that sleep apnea is known to contribute to hypertension (and not the other way around).   The examiner then commented that there was no evidence in the claims file that the sleep apnea preexisted service, and specifically highlighted the entrance examinations on which there was no reporting of symptoms of sleep apnea.  The examiner also noted that the Veteran did not report having any difficulty sleeping on his August 1966 separation examination or on any subsequent military examinations dated in May 1970, November 1974, September 1978, or September 1988.  Finally, the examiner acknowledged the Veteran's spouse's testimony that he snored at night, but then discussed how snoring is not necessarily indicative of sleep apnea and the presence of one such symptom was outweighed by the evidence against a finding that the sleep apnea was otherwise related to service. 
A review of the Veteran's post-service treatment records shows an outpatient record dated in March 2003 in which he complained of having sleep problems; however, there are no more records documenting said sleep problems until a February 2011 private treatment record from White-Wilson Medical Center in which the Veteran complained of symptoms of sleep apnea and which precipitated the sleep study he had a month later. 

Upon consideration of the evidence, the Board finds that the preponderance of the evidence is against a determination that the Veteran's sleep apnea was incurred during service.  As stated, there were no complaints, treatments, or diagnoses related to sleep apnea during the entire period of the Veteran's service from May 1960 to September 1966 other than the Veteran's one notation of having trouble sleeping on his August 1966 report of medical history.  In addition, the Board acknowledges that the Veteran testified during the June 2015 hearing that he was told that he snored while he was service.  However, the isolated reporting of trouble sleeping at the time of separation, coupled with the Veteran's testimony, does not compensate for the fact that the Veteran did not have another reported complaint of symptoms of sleep apnea until 2003, nearly 40 years after his discharge.  Nor does it explain why the Veteran did not complain of any sleeping problems during his entire six years of service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board can "weigh the absence of contemporaneous medical evidence against the lay evidence of record.").

Of course, the Veteran's assertions regarding his symptoms in service is competent evidence that he may have had sleep apnea while in service.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence in the record which indicates that the Veteran is competent enough through expertise or knowledge to conclude that these symptoms were indicative of sleep apnea while he was in service.  Jandreau v. Nicholson, 491 F.3d 1372 (Fed. Cir. 2007).

The Veteran's assertions must be considered in light of the opinions offered by the various VA examiners who have reviewed his case.  The opinion offered by the September 2016 VA examiner represents an accumulation of the opinions and rationale set forth by the August 2011, November 2015, June 2016, and July 2016 examiners regarding the etiology of the Veteran's sleep apnea.  In each instance the examiners reviewed the Veteran's entire medical history.  Accordingly, the Board finds that the September 2016 VA examiner's opinion, reflecting as it does the opinions and rationale of the prior VA examiners, is highly probative of the issue of whether the sleep apnea was incurred in service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (a medical opinion must be supported by sufficient evidence and cannot necessarily rely solely on the claims file alone); see also Sklar v. Brown, 5 Vet. App. 140 (1993) (the probative value of a medical opinion is based on the scope of the examination or review, as well as the relative merits of the analytical findings). 

The Board finds that the opinion offered by the September 2016 VA examiner warrants the greatest probative weight on the issue at hand.  Therefore, the preponderance of the evidence weighs against the Veteran's claim of service connection for sleep apnea on a direct basis under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a).  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

With regards to the contention that the sleep apnea is secondary to hypertension, regulations hold that a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995).  

Here, the preponderance of the evidence is against a finding that the sleep apnea was aggravated by hypertension.  Every single VA examiner who has evaluated the Veteran's claim has stated that medical evidence does not show that hypertension is a causative factor in the development of sleep apnea; in fact, the very opposite is true.  Again, the Board recognizes that the Veteran is competent to report his symptoms of hypertension together with his symptoms of sleep apnea.  Layno, 6 Vet. App. at 465.  However, the Veteran has not demonstrated that he has the capability to assert that his sleep apnea was aggravated by his hypertension.  Jandreau, 491 F.3d at 1372.  The fact remains that there is a 45 year gap between the diagnosis of hypertension in 1966 and the diagnosis of sleep apnea, and there is no other evidence in the claims file to support a connection between the sleep apnea and hypertension.  Under these circumstances, the Board finds that the opinions of the various VA examiners who have evaluated the Veteran's claim are a more reliable indicator of whether the Veteran's sleep apnea is attributable to the Veteran's service-connected hypertension; thus, service connection for sleep apnea on a secondary basis is not warranted.  38 C.F.R. § 3.310.; Allen, 7 Vet. App. at 439 (1995).

The Veteran may still be entitled to service connection if all of the evidence establishes that the obstructive sleep apnea was incurred in service.  38 C.F.R. § 3.303(d).  Here, however, the preponderance of the evidence is against a finding that the sleep apnea was incurred in service, and there is no evidence that the sleep apnea preexisted service.  There is, however, a 45 year gap between discharge and the diagnosis of sleep apnea.  Furthermore, the Veteran's assertion that his sleep apnea was aggravated by hypertension, supported as it is by no evidence in the claims file other than the Veteran's own assertions, is outweighed by the opinion of the September 2016 examiner and the prior VA examiners.  Thus, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's sleep apnea is otherwise attributable to service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for sleep apnea under 38 C.F.R. § 3.303(d) is denied, and as such the Veteran's claim for sleep apnea in total must be denied. 

As the preponderance of the evidence is against the Veteran's claim of service connection for sleep apnea, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).




ORDER


Service connection for sleep apnea, to include as secondary to service-connected hypertension, is denied


REMAND

In a September 2016 rating decision by the AMC, the Veteran was granted service connection for tinnitus with an initial disability rating of ten percent.  In addition, degenerative joint disease, right shoulder, status post decompression surgery was continued at a 20 percent rating while gastritis and hypertension were each continued at a 10 percent rating.  Furthermore, the requests to reopen the claims of service connection for depression, diabetes mellitus, right knee condition, and thyroid cancer were each denied.  Finally, the claims of service connection for bone loss, headaches, heart condition, prostate cancer and residuals of an appendectomy were each denied.  Following the issuance of the September 2016 rating decision, the Veteran filed a timely notice of disagreement (NOD) in October 2016 as to all of the issues listed on the September 2016 rating decision. 

The filing of a NOD signals the initiation of an appeal in a claim.  See 38 C.F.R. § 20.200.  When there has been adjudication by the RO and a timely notice of disagreement has been filed, a SOC addressing the issue must be furnished to the Veteran.  Manlincon v. West, 12 Vet. App. 238 (1999).  The RO has not issued the Veteran a SOC on the issues for which he has filed a NOD in October 2016. 

Accordingly, the case is REMANDED for the following action:

      Furnish the Veteran and his representative a SOC on
the issues listed on the September 2016 rating decision and on the front page of this decision. (the increased rating, service connection, and new and material evidence claims).  In order to perfect an appeal to the Board, the Veteran must timely file a substantive appeal after issuance of the SOC.  The Veteran must be notified of his rights and responsibilities in this regard.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


